Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	Applicant’s amendment of 26 July 2022, in which claims 1, 4, 6 have been amended, is acknowledged.
 	Claims 1-25 are pending in the instant application.
Claims 3, 8-25 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
Claims 1-2, 4-7 are being examined on their merits herein.
Response to arguments of 26 July 2022
In view of Applicant’s amendment of 26 July 2022, the objection to claims 3, 8-25 is herein withdrawn. The status indicators for claims 3, 8-25 have been corrected.
In view of Applicant’s amendment of 26 July 2022, the objections to claims 1, 4 are herein withdrawn. Claims 1, 4 have been amended for clarity.
On 26 July 2022, Applicant has submitted replacement drawings. However, the text on x-axis in Figure 19 is too small; the objection to the drawings is maintained for Figure 19.
In view of Applicant’s amendment of 26 July 2022, the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted instances of broad/narrow recitations from the claim.
In view of Applicant’s amendment of 26 July 2022, the rejection of claims 1-2, 4-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed full scope of diseases associated with leaky gut barrier to be treated by administering an AMPK agonist such metformin, is herein withdrawn. Applicant has amended independent claim 1 to recite inflammatory bowel disease as the disease associated with leaky gut barrier to be treated.
On 26 July 2022, Applicant has amended independent claim 1 to be drawn to a method of treating a disease associated with leaky gut barrier in a patient in need thereof, wherein the disease associated with leaky gut barrier is inflammatory bowel disease, comprising: administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of an AMP-activated kinase (AMPK) agonist, wherein the patient has been identified as having an intact 
    PNG
    media_image1.png
    17
    91
    media_image1.png
    Greyscale
 stress-polarity pathway.
Modified/new rejections are made below, based on Applicant’s amendment of 26 July 2022.
Claims 1, 2, 4-7 have been examined to the extent they read on the elected species, namely inflammatory bowel disease as a specific disease associated with leaky gut barrier to be treated, and metformin as a specific AMPK agonist to be used in the method (see reply of 10 January 2022), and the following rejections and objections are made below.
Objection to the Drawings
The drawings submitted on 26 July 22 are objected to because the text in Figure 19 (x-axis) cannot be read (too small and/or unclear).
Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL--The specification shall contain a written description of theinvention, and of the manner and process of making and using it, in such full, clear, concise,and exact terms as to enable any person skilled in the art to which it pertains, or with which itis most nearly connected, to make and use the same, and shall set forth the best modecontemplated by the inventor or joint inventor of carrying out the invention. 
 	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of themanner and process of making and using it, in such full, clear, concise, and exact terms as toenable any person skilled in the art to which it pertains, or with which it is most nearlyconnected, to make and use the same, and shall set forth the best mode contemplated by theinventor of carrying out his invention. 
 Claims 1, 2, 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claimscontain subject matter which was not described in the specification in such a way as toreasonably convey to one skilled in the relevant art that the inventor or a joint inventor,or for pre-AIA  the inventor(s), at the time the application was filed, had possession ofthe claimed invention. Claim 1 is drawn to a method of treating a disease associated with leaky gut barrier in a patient in need thereof, wherein the disease associated with leaky gut barrier is inflammatory bowel disease, comprising: administering to the patient a pharmaceutical composition comprising a therapeutically effective amount of an AMP-activated kinase (AMPK) agonist, wherein the patient has been identified as having an intact 
    PNG
    media_image1.png
    17
    91
    media_image1.png
    Greyscale
 stress-polarity pathway.
The original Specification as filed does not provide support for the recitation " the patient has been identified as having an intact 
    PNG
    media_image1.png
    17
    91
    media_image1.png
    Greyscale
 stress-polarity pathway”.
The Specification teaches [0068] that “an intact AMPK--GIV axis is essential for the barrier-protective roles of Metformin, the widely- prescribed metabolic disruptor and anti-diabetic drug. This pathway stabilizes TJs and protects the gut barrier from a variety of stressors.”
The Specification also teaches [0081] that “it was shown that pS245-GIV, which is generated only when the AMPK-GIV axis is intact, is both necessary and sufficient to fortify TJs, avoid junctional collapse and preserve cell polarity in the face of energetic stress. It was further concluded that a significant part of the junction-stabilizing effects of the AMPK agonists, AICAR and Metformin, during energetic stress is mediated by AMPK via its downstream effector, pS245-GIV.” 
The Specification teaches [0100] that “pathogenic E. coli, LPS, the probiotic A. muciniphila, and only those nutritional supplements that emerged from the Caco-2 screen 
above are prioritized as agents that require an intact AMPK--GIV signaling axis for their 
action on TJs.” 
The Specification teaches [0103] that “Metformin, AICAR, and the commensals like A. muciniphila and the lactobacilli mixture VSL#3 protect TJ integrity (and therefore, the gut barrier) when challenged with stressors. Such protection can require an intact AMPK--GIV signaling axis, i.e., no protection can be seen in cells/EDMs depleted of either AMPKu[1 and 2] or GIV. Using phosphomimic/non-phosphorylatable GIV mutants (S245D/A) that have been extensively characterized previously [17], the role of phosphorylation of GIV by AMPK in such protection can be pinpointed. The molecular mechanisms downstream of phospho-GIV that stabilize TJs during stress that are defined using MDCK monolayers (see Schematic Fig 2C) may not be investigated because the presence of pS245-GIV at TJs correlates tightly and consistently with high structural and functional TJ integrity so far, and hence pS245GIV is used as a surrogate 'readout' for an intact AMPK--GIV axis of signaling.” 
There is support in the Specification for mechanistic studies involving an intact AMPK--GIV axis of signaling, but there is no recitation in the Specification of a patient population (or perhaps subpopulation?) suffering from inflammatory bowel disease and “identified as having an intact 
    PNG
    media_image1.png
    17
    91
    media_image1.png
    Greyscale
 stress-polarity pathway”. Further, there is no teaching in the Specification regarding how such patient population is selected from the genus of patients suffering from IBD, or how the patient population is actually “identified” as having an intact 
    PNG
    media_image1.png
    17
    91
    media_image1.png
    Greyscale
 stress-polarity pathway.
	Disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph. Lockwood, v. American Airlines, Inc. 41 USPQ.2d 1961 at 1966 (CAFC, 3/4/97) 
When an explicit limitation in a claim is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill in the art would have understood at the time of the patent application was filed, that the description required that limitation.
The Specification contains no disclosure of patients who have been identified as having an intact 
    PNG
    media_image1.png
    17
    91
    media_image1.png
    Greyscale
 stress-polarity pathway as the patient population in a method of treating inflammatory bowel disease. The amendment to claim 1 constitutes new matter because there is no explicit or implicit support for the added limitations. Cancellation of the new matter is required.

Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (Journal of Gastroenterology and hepatology 2014, 29, 502-510, cited in PTO-892 of 28 April 2022), as evidenced by Michielan et al. (Mediators of Inflammation 2015, Article ID 628157, pages 1-10, cited in PTO-892 of 28 April 2022) and Aznar et al. (eLife 2016, 5, e20795, published 4 November 2016, cited in PTO-892).
Koh et al. (Journal of Gastroenterology and hepatology 2014, 29, 502-510) teach a method of treating inflammatory bowel disease in a patient comprising administering to the patient a therapeutically effective amount of metformin, which is a therapeutic agent of instant claim 2.
Koh teaches (abstract, also page 504, right column, fourth paragraph) that administration of metformin significantly reduced the severity of DSS-induced colitis (ulcerative colitis, as in instant claim 6). Koh teaches that treatment with metformin significantly reduced histological damage; histological grading showed that metformin significantly reduced overall colitis score in comparison with PBS treated controls (Fig. 4a, b).
Koh teaches (Abstract, Fig. 5, also page 505, right column, first paragraph) that metformin significantly attenuated the severity of colitis in IL-10-/- mice. 
Koh teaches (page 505, last paragraph, Fig. 6c) that metformin induced AMPK activity in intestinal epithelial cells, i.e. metformin is an AMPK agonist.
While Koh does not teach that inflammatory bowel disease is a disease associated with leaky gut barrier, Michielan teaches that the pathogenesis of inflammatory bowel disease IBD is multifactorial, intestinal permeability is crucial and IBD is considered an impaired gut barrier disease (page 1, last paragraph).
Thus, a method of treating a disease associated with impaired gut barrier which is IBD with AMPK agonist which is metformin, is anticipated by Koh as evidenced by Michielan.
Even though Koh does not specifically teach that the patient treated with AMPK agonist metformin has been identified as having an intact AMPK-GIV stress polarity pathway, the ability of metformin to activate AMPK which phosphorylates GIV in patients having an intact AMPK-GIV stress polarity pathway, is an inherent pharmacological property of AMPK agonist metformin, as taught by Aznar. Aznar teaches (page 2, last paragraph) that AMPK binds and phosphorylates GIV at residue S245. Aznar teaches (Abstract) that mutants of GIV cannot be phosphorylated by AMPK, resulting in no activity of metformin in such systems. It follows, based on the teachings of Aznar, that metformin is only effective in systems having an intact AMPK-GIV stress polarity pathway (no GIV mutation). Aznar teaches that the AMPK-GIV signaling axis is an important mechanism of action of metformin (page 21, third paragraph). 
Therefore, practicing the method of Koh would inherently practice the instant method.   

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PLOS One 2015, 10(9), e0135858, pages 1-12, cited in PTO-892 of 28 April 2022), as evidenced by Michielan et al. (Mediators of Inflammation 2015, Article ID 628157, pages 1-10, cited in PTO-892 of 28 April 2022) and Aznar et al. (eLife 2016, 5, e20795, published 4 November 2016, cited in PTO-892).
Lee et al. (PLOS One 2015, 10(9), e0135858) teach a method of treating inflammatory bowel disease in a patient comprising administering to the patient a therapeutically effective amount of metformin, which is a therapeutic agent of instant claim 2.
Lee teaches (abstract) that administration of metformin significantly reduced disease activity scores (Fig. 1C) and inhibited weight loss (Fig. 1A), decreased the colonic histological score (Fig. 1D), decreased inflammatory mediators (Fig. 1E) and increased colon length (Figure 1B) in a mouse model of inflammatory bowel disease.
Lee also teaches (Abstract, Fig. 2B) that metformin treatment increased expression levels of p-AMPK. Lee teaches (page 2, fourth paragraph under Introduction) that the pharmacological activity of metformin is dependent on its ability to induce AMPK, i.e. metformin is an AMPK agonist.
While Lee does not teach that inflammatory bowel disease is a disease associated with leaky gut barrier, Michielan teaches that the pathogenesis of inflammatory bowel disease IBD is multifactorial, intestinal permeability is crucial and IBD is considered an impaired gut barrier disease (page 1, last paragraph).
Thus, a method of treating a disease associated with impaired gut barrier which is IBD with AMPK agonist which is metformin, is anticipated by Lee as evidenced by Michielan.
Even though Lee does not specifically teach that the patient treated with AMPK agonist metformin has been identified as having an intact AMPK-GIV stress polarity pathway, the ability of metformin to activate AMPK which phosphorylates GIV in patients having an intact AMPK-GIV stress polarity pathway, is an inherent pharmacological property of AMPK agonist metformin, as taught by Aznar. Aznar teaches (page 2, last paragraph) that AMPK binds and phosphorylates GIV at residue S245. Aznar teaches (Abstract) that mutants of GIV cannot be phosphorylated by AMPK, resulting in no activity of metformin in such systems. It follows, based on the teachings of Aznar, that metformin is only effective in systems having an intact AMPK-GIV stress polarity pathway (no GIV mutation). Aznar teaches that the AMPK-GIV signaling axis is an important mechanism of action of metformin (page 21, third paragraph). 
Therefore, practicing the method of Lee would inherently practice the instant method.   

Claims 1, 2, 4, 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cho et al. (US 2015/0196511, cited in PTO-892 of 28 April 2022), as evidenced by Michielan et al. (Mediators of Inflammation 2015, Article ID 628157, pages 1-10, cited in PTO-892 of 28 April 2022) and Aznar et al. (eLife 2016, 5, e20795, published 4 November 2016, cited in PTO-892).
Cho et al. (US 2015/0196511) teach ([0001], [0005], [0007], [0025], Example 2, [0065]) a method of treating inflammatory bowel disease in a patient comprising administering to the patient a therapeutically effective amount of metformin, which is a therapeutic agent of instant claim 2.
Cho teaches that administration of metformin significantly inhibited weight loss and improved survival rates (Fig. 1A-C), increased colon length (Figure 2, 3A, B), inhibited inflammatory cytokines (Fig.6A-B, Example 6) and in an animal model of inflammatory bowel disease [0029].
Cho also teaches (Example 9, [0077]) that the activated AMPK was increased by metformin (Fig. 9), i.e. metformin is an AMPK agonist.
Cho teaches [0050] delayed release of the metformin compositions of the invention, as in instant claim 4.
Cho teaches [0012] that the inflammatory bowel disease is Crohn’s disease or ulcerative colitis, as in instant claim 6.
While Cho does not teach that inflammatory bowel disease is a disease associated with leaky gut barrier, Michielan teaches that the pathogenesis of inflammatory bowel disease IBD is multifactorial, intestinal permeability is crucial and IBD is considered an impaired gut barrier disease (page 1, last paragraph).
Thus, a method of treating a disease associated with impaired gut barrier which is IBD with AMPK agonist which is metformin, is anticipated by Cho as evidenced by Michielan.
Even though Cho does not specifically teach that the patient treated with AMPK agonist metformin has been identified as having an intact AMPK-GIV stress polarity pathway, the ability of metformin to activate AMPK which phosphorylates GIV in patients having an intact AMPK-GIV stress polarity pathway, is an inherent pharmacological property of AMPK agonist metformin, as taught by Aznar. Aznar teaches (page 2, last paragraph) that AMPK binds and phosphorylates GIV at residue S245. Aznar teaches (Abstract) that mutants of GIV cannot be phosphorylated by AMPK, resulting in no activity of metformin in such systems. It follows, based on the teachings of Aznar, that metformin is only effective in systems having an intact AMPK-GIV stress polarity pathway (no GIV mutation). Aznar teaches that the AMPK-GIV signaling axis is an important mechanism of action of metformin (page 21, third paragraph). 
Therefore, practicing the method of Cho would inherently practice the instant method.   

Claims 1, 2, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al. (ARS Pharmaceutica 2008, 49 (4), 267-281, cited in PTO-892 of 28 April 2022), as evidenced by Michielan et al. (Mediators of Inflammation 2015, Article ID 628157, pages 1-10, cited in PTO-892 of 28 April 2022) and Aznar et al. (eLife 2016, 5, e20795, published 4 November 2016, cited in PTO-892).
Anand et al. (ARS Pharmaceutica 2008, 49 (4), 267-281) teach a method of treating inflammatory bowel disease  (animal model of ulcerative colitis (page 269, right column, under Methodology, also page 270, right column, first paragraph), as in instant claim 6) in a patient in need thereof comprising administering to the patient a therapeutically effective amount (200 mg/kg bid, orally) of metformin, which is a therapeutic agent of instant claim 2.
While Anand does not teach that metformin is an AMPK agonist, Aznar teaches that the pharmacological activity of metformin is dependent on its ability to induce AMPK, i.e. metformin is an AMPK agonist.
While Anand does not teach that inflammatory bowel disease is a disease associated with leaky gut barrier, Michielan teaches that the pathogenesis of inflammatory bowel disease IBD is multifactorial, intestinal permeability is crucial and IBD is considered an impaired gut barrier disease (page 1, last paragraph).
Thus, a method of treating a disease associated with impaired gut barrier which is IBD with AMPK agonist which is metformin, is anticipated by Anand as evidenced by Aznar and Michielan.
Even though Anand does not specifically teach that the patient treated with AMPK agonist metformin has been identified as having an intact AMPK-GIV stress polarity pathway, the ability of metformin to activate AMPK which phosphorylates GIV in patients having an intact AMPK-GIV stress polarity pathway, is an inherent pharmacological property of AMPK agonist metformin, as taught by Aznar. Aznar teaches (page 2, last paragraph) that AMPK binds and phosphorylates GIV at residue S245. Aznar teaches (Abstract) that mutants of GIV cannot be phosphorylated by AMPK, resulting in no activity of metformin in such systems. It follows, based on the teachings of Aznar, that metformin is only effective in systems having an intact AMPK-GIV stress polarity pathway (no GIV mutation). Aznar teaches that the AMPK-GIV signaling axis is an important mechanism of action of metformin (page 21, third paragraph). 
Therefore, practicing the method of Anand would inherently practice the instant method.   

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0196511, cited in PTO-892 of 28 April 2022), in view of Michielan et al. (Mediators of Inflammation 2015, Article ID 628157, pages 1-10, cited in PTO-892 of 28 April 2022), in further view of Gardiner et al. (Gut 1995, 36, 897-901, cited in PTO-892 of 28 April 2022) and Aznar et al. (eLife 2016, 5, e20795, published 4 November 2016, cited in PTO-892).
Cho et al. (US 2015/0196511) teach ([0001], [0005], [0007], [0025], Example 2, [0065]) a method of treating inflammatory bowel disease in a patient comprising administering to the patient a therapeutically effective amount of metformin.
Cho teaches that administration of metformin significantly inhibited weight loss and improved survival rates (Fig. 1A-C), increased colon length (Figure 2, 3A, B), and inhibited inflammatory cytokines (Fig.6A-B, Example 6) in an animal model of inflammatory bowel disease [0029].
Cho also teaches (Example 9, [0077]) that the activated AMPK was increased by metformin (Fig. 9), i.e. metformin is an AMPK agonist.
Cho teaches [0050] delayed release of the metformin compositions of the invention, as in instant claim 4.
Cho teaches [0012] that the inflammatory bowel disease is, for example, Crohn’s disease or ulcerative colitis, as in instant claim 6.
Cho does not teach that inflammatory bowel disease is a disease associated with leaky gut barrier.
Cho does not specifically teach that the patient treated with metformin has been identified as having an intact AMPK-GIV stress polarity pathway, as in the instant claims. 
Cho does not teach that the disease is chronic endotoxemia, as in instant claim 5, and is associated with systemic infection and inflammation from having a leaky gut barrier, as in instant claim 7.

Michielan teaches that the pathogenesis of inflammatory bowel disease IBD is multifactorial, intestinal permeability is crucial and IBD is considered an impaired gut barrier disease (page 1, last paragraph).
Gardiner et al. (Gut 1995, 36, 897-901) teach that systemically circulating endotoxins (systemic infection, as in instant claim 7) are of pathogenic significance in IBD. Gardiner teaches (Abstract) that systemic endotoxemia is found in 88% patients with ulcerative colitis and 94% with Crohn’s disease during clinical relapse. Systemic endotoxemia correlated positively with clinical activity of ulcerative colitis. Gardiner also teaches that circulating tumor necrosis factor (TNF, marker of inflammation as in instant claim 7) was detected in 40% of patients with ulcerative colitis and 45% with Crohn’s disease. Gardiner teaches that plasma IgG endotoxin core antibody concentrations were significantly increased in patients with Crohn’s disease and correlated with systemic endotoxemia. Thus, Gardiner teaches that ulcerative colitis and Crohn’s disease, which are inflammatory bowel diseases, are associated with systemic infection and inflammation, as in instant claim 7. Gardiner teaches that systemic endotoxemia, as in instant claim 5, is found in patients with IBD. 
Aznar teaches (page 2, last paragraph) that AMPK binds and phosphorylates GIV at residue S245. Aznar teaches (Abstract) that mutants of GIV cannot be phosphorylated by AMPK, resulting in no activity of metformin in such systems. It follows, based on the teachings of Aznar, that metformin is only effective in systems having an intact AMPK-GIV stress polarity pathway (no GIV mutation). Aznar teaches that the AMPK-GIV signaling axis is an important mechanism of action of metformin (page 21, third paragraph). 

It would have been obvious to a person of ordinary skill in the art to use the teachings of Cho, Michielan, Gardiner and Aznar to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer metformin to a subject in need thereof to treat inflammatory bowel disease associated with systemic infection and inflammation, and systemic endotoxemia, because metformin was known to treat IBD, as taught by Cho; IBD was known to be a disease associated with leaky gut barrier, as taught by Michielan; and IBD was known to be associated with systemic endotoxemia, systemic infection and inflammation, as taught by Gardiner. The person of ordinary skill in the art would have administered metformin to a subject suffering from IBD associated with systemic infection and inflammation, and systemic endotoxemia, with the expectation to achieve therapeutic effect. Further, metformin would have been expected to be effective in patients having an intact AMPK-GIV stress polarity pathway, because Aznar teaches that AMPK-GIV signaling axis is an important mechanism of action of metformin, Aznar teaches that AMPK binds and phosphorylates GIV at residue S245, and Aznar teaches that mutants of GIV cannot be phosphorylated by AMPK. It follows, based on the teachings of Aznar, that metformin is only effective in systems having an intact AMPK-GIV stress polarity pathway (no GIV mutation). 
Further, with respect to claim 4, administering metformin as a delayed release formulation (commercially available) in a method of treating IBD taught by Cho is routine, well within the skill of the artisan.
As such, claims 1-2, 4-7 are rejected as prima facie obvious.
Conclusion
Claims 1-2, 4-7 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627